Title: From Benjamin Franklin to Cabanis, [30 June 1780]
From: Franklin, Benjamin
To: Cabanis, Pierre-Jean-Georges


Dear Sir,
[June 30, 1780]
Daily expectation of having a printed copy of the enclosed paper to send you (which I did not receive till last night) has made me too long omit answering your kind letter of the 10th of last month. I imagine you may collect from it all that is necessary to be known in order to erect properly a conductor for securing a house from lightning. A private dwelling will not require such complex and costly machinery as the lofty Tower of Strasburg. A simple rod of iron of half an inch in diameter, tapering to a point, and extending nine feet above the highest part of the building, and descending into the earth till four or five feet below the surface, will be sufficient. We often talk of you at Auteuil, where everybody loves you. I now and then offend our good lady who cannot long retain her displeasure, but, sitting in state on her sopha, extends graciously her long, handsome arm, and says, “la; baisez ma main: je vous pardonne,” with all the dignity of a sultaness. She is as busy as ever, endeavoring to make every creature about her happy, from the Abbe’s down thro’ all ranks of the family to the birds and Poupou. I long for your return, being with great and sincere esteem, Yours most affectionately,
B Franklin.
Present my respects to your father and my thanks for getting so valuable a son. My grandson joins his compliments.To M. Cabanis fils dated Passy, June 30, 1780.
